Case 1:21-mc-00442-KPF Document 39-3 Filed 09/07/21 Page 1 of 3




                EXHIBIT B
            Case 1:21-mc-00442-KPF Document 39-3
                                            33-3 Filed 09/07/21
                                                       09/05/21 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Application of Makhpal Karibzhanova
 for Judicial Assistance Pursuant to                      Case No. 21-mc-00442
 28 U.S.C. § 1782




                               [PROPOSED] PROTECTIVE ORDER
       Upon the motion of Vladislav Kim to Intervene and to Modify Subpoenas and for a Protective

Order and upon good cause shown, it is hereby:

       ORDERED that all subpoenas issued by John Moscow (“Moscow”) of Lewis Baach Kaufmann

Middlemiss PLLC as Commissioner pursuant to this Court’s June 15, 2021 Order [DE 9] granting

Makhpal Karibzhanova’s application for judicial assistance pursuant to 28 U.S.C. § 1782 are modified

to exclude production of any documents or testimony concerning the following entities: LAFONDA

INVEST PTE. LTD. (Singapore); LAFONDA HOLDING PTE. LTD. (Singapore); LAFONDA

LIMITED (Cyprus); NAVONO LIMITED (Cyprus); SIGIRIYA LTD (Belize); ENIGMA INVEST

PTE. LTD. (Singapore); BERGUOLLA LIMITED (Cyprus); ARATAN CAPITAL PTE. LTD.

(Singapore); and ALGARIA LIMITED (Cyprus) (collectively, the “Subject Entities”);

       ORDERED that to the extent any person or entity subpoenaed by Moscow as Commissioner has

complied with a request for information concerning the Subject Entities such information shall be

promptly destroyed and Moscow shall maintain a certification of such destruction for inspection by this

Court should the need arise;

       ORDERED that to the extent any person or entity subpoenaed by Moscow as Commissioner has

complied with a request for information concerning the Subject Entities any person or entity in

possession of such information shall be prohibited from using such information for any purpose;


                                                                                                          1
            Case 1:21-mc-00442-KPF Document 39-3
                                            33-3 Filed 09/07/21
                                                       09/05/21 Page 3 of 3




       ORDERED that Moscow as Commissioner shall not issue any subpoenas seeking documents or

testimony concerning the Subject Entities without further order of this Court; and

       ORDERED that Moscow as Commissioner shall serve a copy of this Order on all persons issued

subpoenas which sought information concerning the Subject Entities.



Dated: ________, 2021                                      ____________________________________

                                                                  Hon. Katherine Polk Failla




                                                                                                  2
